Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 

Reasons for Allowance
Claims 1, 2, 4-8 and 17-22 are allowed and have been renumbered 1-13.  
The following is an examiner’s statement of reasons for allowance: for claim 1, , the prior art fails to teach or fairly suggest a reaction vessel system that includes a processor configured to determine a first temperature of the first chamber based on the second temperature of the second chamber measured by the temperature sensor where these limitations are in combination with the claim as a whole.
For claim 17, the prior art fails to teach or fairly suggest a method of monitoring a reaction chamber temperature that includes measuring a first temperature of a temperature-monitoring chamber associated with a reaction vessel, wherein the temperature-monitoring chamber is filled with a potting material where these limitations are in combination with the claim as a whole.  
The closest prior art is WO 2017/019768 A1) that discloses a PCR system with a first and second chamber with a light absorbing region within the first chamber, but does not teach or fairly suggest the features of the claimed invention discussed above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799